     Case 2:20-cv-01962-TLN-KJN Document 16 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID SWANK PRINCE,                               No. 2: 20-cv-1962 TLN KJN P
12                       Petitioner,
13           v.                                         ORDER & FINDINGS &
                                                        RECOMMENDATIONS
14    MICHAEL RAMSEY,
15                       Respondent.
16

17          Petitioner is a prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In the petition, filed September 30, 2020, petitioner alleges

19   that he is challenging the validity of his conviction for Butte County case no. 19CF04016.

20   Petitioner alleges that he was convicted of assault with a deadly weapon in violation of California

21   Penal Code § 245(a)(1). Petitioner raises two claims: 1) ineffective assistance of counsel; and

22   2) violation of Brady v. Maryland, 373 U.S. 83 (1963).

23          Butte County Superior Court records for case no. 19CF04016 indicate that on September

24   30, 2020, petitioner had been convicted of violating California Penal Code § 245(a)(1), but was

25   not yet sentenced. The Butte County Superior Court records indicate that a sentencing hearing is

26   scheduled for February 10, 2021.

27          The federal habeas statute gives district courts jurisdiction to entertain petitions

28   challenging a judgment of conviction only for persons who are “in custody” under the conviction
                                                        1
     Case 2:20-cv-01962-TLN-KJN Document 16 Filed 01/27/21 Page 2 of 2


 1   at the time that the petition is filed. See, e.g., Maleng v. Cook, 490 U.S. 488, 490-91 (1989).

 2   Petitioner was not in custody under his conviction for violating California Penal Code § 245(a)(1)

 3   at the time he filed this action on September 30, 2020 because petitioner had not yet been

 4   sentenced for that offense in case no. 19CF04016. See Fordjour v. Stewart, 2002 WL 1497792,

 5   *4 (N.D. Cal. July 9, 2002). “Under California law there is no judgment of conviction prior to

 6   sentencing.” Id. (citing Cal. Pen. Code § 1237). Therefore, this court lacks jurisdiction to

 7   consider petitioner’s habeas corpus petition. See id.

 8                On December 14, 2020, the undersigned ordered petitioner to show cause why this action

 9   should not be dismissed for lack of jurisdiction. (ECF No. 12.) On January 21, 2021, petitioner

10   filed a response to the order to show cause titled “Motion to Show Cause for Jurisdiction.” (ECF

11   No. 15.) After reviewing this pleading, the undersigned finds that petitioner has not demonstrated

12   that the court has jurisdiction to consider his petition.

13                Accordingly, for the reasons discussed above, the undersigned finds that the court does

14   not have jurisdiction to consider petitioner’s petition for writ of habeas corpus because petitioner

15   was not in custody under the at-issue conviction at the time he filed the petition.

16                Accordingly, IT IS HEREBY ORDERED that petitioner’s January 21, 2021 motion (ECF

17   No. 15) is construed as a response to the December 14, 2020 order to show cause;

18                Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for lack of

19   jurisdiction.

20                These findings and recommendations are submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, petitioner may file written

23   objections with the court and serve a copy on all parties. Such a document should be captioned

24   “Objections to Magistrate Judge’s Findings and Recommendations.” Petitioner is advised that

25   failure to file objections within the specified time may waive the right to appeal the District

26   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
27   Dated: January 27, 2021
     Pr1962.dis
28
                                                           2
